Citation Nr: 1118884	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-31 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased disability rating for a service-connected left hip disorder, currently rated as 10 percent disabling.  

2.  Whether new and material evidence has been received by VA to reopen the previously denied service connection claim for a neck disorder.  

3.  Entitlement to service connection for a lower back disorder as secondary to the service-connected left hip disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and cousin
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from October 1981 to January 1989.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.     

The issue regarding an increased rating for the left hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's original service connection claim for a neck disorder in an unappealed September 1999 rating decision.   

2.  The RO denied the Veteran's claim to reopen his service connection claim for a neck disorder in an unappealed July 2004 rating decision.   

3.  In August 2006, the Veteran filed a claim to reopen his service connection claim for a neck disorder.        

4.  In the February 2007 rating decision on appeal, the RO denied the Veteran's claim to reopen his claim for service connection for a neck disorder.    

5.  VA has received new and material evidence that warrants a reopening of the Veteran's service connection claim for a neck disorder.    

6.  The evidence of record does not preponderate against the Veteran's claim that his neck disorder is secondary to a service-connected hip disorder.    

7.  The evidence of record does not preponderate against the Veteran's claim that a lower back disorder is secondary to a service-connected hip disorder.    


CONCLUSIONS OF LAW

1.  A September 1999 rating decision that denied the Veteran's service connection claim for a neck disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).

2.  A July 2004 rating decision that denied the Veteran's claim to reopen his service connection claim for a neck disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200 (2010).

3.  New and material evidence has been received to reopen the Veteran's claim of service connection for a neck disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).
 
4.  The Veteran's neck disorder relates to his service-connected left hip disorder.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).   

5.  The Veteran's lower back disorder relates to his service-connected left hip disorder.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).   







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in complete compliance with every aspect of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) with respect to the Veteran's claims, the Board has determined that the evidence supports a grant of the benefits sought.  Consequently, any lack of notice and/or development under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/development would be an inefficient use of VA time and resources.

II.  The Claim to Reopen the Claim for Service Connection

In March 1998, the Veteran filed an original claim for service connection for a neck disorder.  In September 1999, the RO denied the Veteran's claim.  As the Veteran did not appeal that decision, that decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).  In March 2004, the Veteran filed a claim to reopen his claim for service connection.  In July 2004, the RO denied that claim.  As the Veteran did not appeal that decision, that decision became final as well.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).  In August 2006, the Veteran filed another claim to reopen his claim for service connection for a neck disorder.  In the rating decision on appeal, the RO denied his claim.  For the reasons set forth below, the Board disagrees with that decision.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claim therefore, the Board must first decide whether VA has obtained new and material evidence since the final rating decision in July 2004 that denied the Veteran's claim to reopen his service connection claim for a neck disorder.        

According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant.  38 C.F.R. § 3.156(a).  

Again, the RO denied the Veteran's claim to reopen in the final July 2004 rating decision.  To determine whether new and material evidence has been submitted since then, the Board must compare the evidence of record at the time of that rating decision with the evidence of record received since that decision.  

	Evidence of Record Considered in the July 2004 Rating Decision

The relevant evidence of record in July 2004 consisted of service treatment records that are negative for a neck disorder, VA examination reports - dated in March 1989, April 1992, February 1999, and April 2004 - which are negative for a neck disorder, and VA treatment records, dated between 2003 and 2004, which are negative for a neck disorder.  In sum, the evidence in July 2004 did not indicate that the Veteran had a neck disorder that may have related to service.  The RO therefore denied the Veteran's claim.  38 C.F.R. § 3.303.  Again, that July 2004 decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Received Since the July 2004 Final Rating Decision

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final July 2004 rating decision.  Since that decision, the relevant information added to the record consists of statements from the Veteran asserting that a service-connected left hip disorder caused him to develop an altered gait which produced a neck disorder.  The record contains an October 2006 VA compensation examination report which indicated chronic neck pain that began approximately three years earlier, and which provided a diagnosis of chronic muscular strain.  The examiner also indicated that x-ray evidence showed spinal stenosis at C3-4 due to short pedicles with some disk degeneration.  This examiner opined that the Veteran's neck disorders were not caused by his service-connected left hip disorder.  However, the examiner also opined that "[a]ggravation is a question, however."  He indicated that, "[f]avoring the left hip probably makes symptoms more bothersome" with regard to the Veteran's neck.  The record also contains more recent VA treatment records, dated between January 2006 and March 2009.  An October 2008 physician's note contains a statement that the Veteran's neck pain is probably aggravated by abnormal gait, and the use of a cane, associated with the Veteran's service-connected hip disorder.    

The evidence submitted since July 2004 is new evidence in the claims file.  It has been included in the claims file since that final rating decision.  The Board finds that certain of this evidence is material evidence as well.  In particular, the Board considers the findings regarding aggravation, noted in the October 2006 report and October 2008 treatment record, to be material evidence.  These statements address in a favorable light the essential issue here, which is whether the Veteran's current neck disorder relates to his hip disorder, as he avers.  See 38 C.F.R. § 3.310.  This evidence relates to an unestablished fact necessary to substantiate the Veteran's claim.  As such, the evidence is new and material evidence.  38 C.F.R. § 3.156.  A reopening of the Veteran's service connection claim for a neck disorder is warranted.  

Having reopened the Veteran's service connection claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the veteran is prejudiced thereby).  After a review of the medical evidence of record, the Board finds that the record is sufficiently developed to fully consider and determine the Veteran's service connection claim.  The Veteran has been notified with regard to claims for service connection, and has undergone VA compensation examination for his claim.  38 U.S.C.A. §§ 5103, 5103A.  As such, the Board finds a decision appropriate at this time.

III.  The Merits to the Claims for Service Connection

As indicated, the Veteran claims service connection for a neck disorder as secondary to a left hip disorder.  He is also claiming service connection for a lower back disorder, secondary to his left hip disorder.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Any reasonable doubt surrounding a claim for service connection will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

In this matter, the record demonstrates that the Veteran currently has neck and lower back disorders.  The October 2006 VA compensation examination report notes diagnoses of neck and lower back muscular strain, spinal stenosis in the cervical spine, and disk degeneration at multiple levels in the lumbar spine.  The unchallenged medical evidence of record also indicates that these disorders are aggravated by the left hip injury.  In addressing the issue of aggravation, the October 2006 examiner stated that the left hip disorder "makes symptoms more bothersome" in the neck and back.  And the Veteran's treating physician indicated in October 2008 that the Veteran's neck and back disorders were probably aggravated by the altered gait caused by the hip disorder.  

As such, the Board cannot find that the evidence of record preponderates against the Veteran's claims to secondary service connection.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  This is therefore an appropriate case in which to grant the claims by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

1.  Entitlement to service connection for cervical muscle strain and cervical spinal stenosis is granted.  

2.  Entitlement to service connection for lumbar muscle strain and lumbar degenerative disc disease is granted.  


REMAND

The most recent VA examination of the Veteran's service-connected left hip was conducted in October 2006.  During his hearing before the Board in December 2010, the Veteran indicated a worsening of his disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination).  Moreover, the Veteran's representative indicated that relevant VA treatment records were currently not included in the claims file.  As such, remand of the claim for increased rating is warranted here.  

The Board further finds that, based on the current record, extraschedular consideration is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2010).  On remand, the claim should be referred to the Director, Compensation and Pension Services, for consideration of an extraschedular disability rating.  

Accordingly, the case is REMANDED for the following action:

1.  All relevant VA treatment records pertaining to the Veteran's service-connected left hip disorder should be included in the claims file.  

2.  The Veteran should be scheduled for a VA examination with an orthopedist to determine the nature and severity of the Veteran's left hip disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.  Any conclusion reached should be supported by a rationale.

3.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


